Citation Nr: 0032973	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  94-44 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.  

2.  Entitlement to service connection for a cardiovascular 
disorder, previously claimed as a chest pain with high 
cholesterol and LDH.

3.  Evaluation of residuals of a left knee injury, currently 
rated as 10 percent disabling.  

4.  Evaluation of chronic low back pain, currently rated as 
10 percent disabling.

5.  Evaluation of headaches, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971 
and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in which entitlement to service-
connection for chronic low back pain, residuals of a left 
knee injury, residuals of a left shoulder injury, headaches, 
chest pain, and high cholesterol and LDH were denied.  In 
September 1993 a hearing officer issued a decision which 
granted service-connection for chronic low back pain, 
residuals of a left knee injury and headaches.  A 10 percent 
evaluation was assigned for residuals of a left knee injury 
and noncompensable evaluations were assigned for chronic low 
back pain and headaches.  The denial of entitlement to 
service-connection for residuals of a left shoulder injury, 
chest pain, high cholesterol and LDH was continued.  In a May 
1995 rating decision the evaluation for chronic low back pain 
was increased to 10 percent.  

In August 1996 the Board remanded the issues of entitlement 
to service connection for a left shoulder disability, chest 
pain with high cholesterol and LDH.  The Board also remanded 
the issues of increased evaluations for a left knee 
disability, a low back disorder and headaches.  In an April 
1998 Statement of the Case (SOC) the RO continued the denial 
of entitlement to service connection for a left shoulder 
disability, chest pain with high cholesterol and LDH.  The 10 
percent evaluations for a left knee disability and a low back 
disorder were continued and the noncompensable evaluation for 
headaches was continued.  In a February 1999 decision the 
Board remanded the issues of entitlement to service 
connection for a left shoulder disability, a cardiovascular 
disorder, previously claimed as chest pain with high 
cholesterol and LDH.  The issues of increased evaluations for 
a left knee disability, a low back disorder and headaches 
were also remanded.  The Board noted that the veteran 
appeared to be raising a claim for service connection for a 
right knee disability as directly related to his service-
connected left knee disorder.  Entitlement to service-
connection for a right knee disability was also remanded with 
instructions to the RO.  

In a February 2000 rating decision the RO continued the 
denial of entitlement to service connection for residuals of 
a left shoulder injury and a cardiovascular disorder.  The 10 
percent evaluations for residuals of a left knee injury and 
chronic low back pain were continued.  The evaluation for 
headaches was increased to 10 percent and entitlement to 
service-connection for a right knee disorder and post-
traumatic stress disorder (PTSD) was denied.  The veteran 
filed a timely notice of disagreement with regard to all of 
the above listed issues.  However, a SOC with regard to the 
two new issues, entitlement to service-connection for a right 
knee disorder and entitlement to service-connection for PTSD, 
was not issued.  Thus, the Board does not have jurisdiction 
with regard to the issues of entitlement to service-
connection for a right knee disorder and entitlement to 
service-connection for PTSD.  


FINDINGS OF FACT

1.  The veteran's residuals of a left knee injury are 
manifested by complaints of pain, with limited motion and no 
evidence of recurrent subluxation or lateral instability.

2.  The veteran's headaches are not manifested by 
characteristic prostrating attacks averaging at least once a 
month over the last several months nor have they necessitated 
reductions in earning capacity as a result.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of a left knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, Codes 5257, 5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected headaches, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 to 
include §§ 4.7, 4.10, and Diagnostic Code 8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that these claims are based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

I.  Background

Service medical records showed that the veteran was seen for 
complaints of post medial left knee pain and headaches.  In 
February 1991 he injured his left knee on the plywood floor 
when his tent collapsed while in Saudi Arabia.  His left knee 
had a full range of motion without swelling or erythema.  He 
was able to support weight without difficulty.  The veteran 
complained of headaches due to Anthrax inoculation in 
February 1991.  In December 1991 his left knee was tender the 
impression was possible left knee meniscus pain.  In February 
1992 there was a full range of motion of the left knee with 
tenderness but without effusion.  His knee was stable without 
palpable masses.  X-rays were normal.  The impression was 
left knee pain of unknown origin.  

VA outpatient treatment records, dated July 1992 to June 
1994, showed that the veteran was seen for complaints of left 
knee pain and headaches.  In July 1992 his left knee was 
without swelling or deformity.  There was no effusion and he 
had a full range of motion.  There was no instability but 
there was mild tenderness over the tibial plateau medially.  
The diagnosis was musculoskeletal pain of the left knee.  In 
September 1992 there was no instability, effusion, crepitus 
or warmth.  The left knee range of motion was 0 to 120 
degrees with pain between 110 and 120 degrees.  X-rays 
revealed no significant abnormality.  The assessment was 
musculoskeletal pain.  Between January 1994 and April 1994 he 
received physical therapy.  In February 1994 there was pain 
to palpation over the medial aspect of the left knee with 
mild crepitus.  In March 1994 he reported that the headaches 
started in the back of his neck.  There was blurring but no 
nausea or vomiting.  He had some weakness in the leg with the 
headaches.  Upon examination he was alert and oriented to 
time, place and person.  His speech was clear and his face 
was symmetrical with cranial nerves one through three were 
intact.  Motor strength was normal in all extremities, his 
sensory was intact and his gait was normal.  The impression 
was headaches, migraines vs. tension.  

The VA examined the veteran in July 1993.  Left knee range of 
motion was 0 to 135 degrees.  The veteran had increased pain 
on full flexion of the knee.  There was no definite redness, 
heat or evidence of effusion.  However, there appeared to be 
very slight early degenerative changes on the medial aspect 
of the knee.  He had tenderness to palpation of the medial 
aspect of the knee but no definite instability was noted.  X-
rays showed mild joint space narrowing in both the medial and 
lateral compartments consistent with degenerative joint 
disease.  The impression was a left knee injury by history 
and probable early degenerative changes  

A private physician wrote in, December 1993, that the veteran 
complained of headaches.  

A November 1994 private operative report showed that the 
veteran underwent arthroscopic examination and arthroscopic 
debridement of the medial meniscus.  The preoperative 
diagnosis was internal derangement of the left knee and the 
postoperative diagnosis was tear of the medial meniscus.  

A private physical therapy progress report, dated January 
1995, indicated that the veteran made good progress with his 
therapy.  He continued to note subjective symptoms at the 
medial aspect of the knee and joint line.  Flexion was to 124 
degrees and extension was to 0 degrees.  Quadriceps and 
hamstring strength was active against gravity with some 
resistance.  The diagnosis was status post arthroscopic 
medial meniscus tear.  

VA outpatient treatment records, dated January 1995 to May 
1996, showed that the veteran was seen for complaints of left 
knee pain and headaches.  In November 1995 the veteran was 
seen in physical therapy where he was instructed in and 
demonstrated lower extremity strengthening range of motion 
exercises.  His left knee exhibited minimal tenderness and 
was stable.  

In February 1995 a private physician wrote that the veteran 
had been under his care for knee pain since October 1994.  
The left knee magnetic resonance imaging (MRI), dated October 
1994, revealed that no ligamentous or bony abnormality of 
significance was seen.  A small effusion was noted.  The 
lateral meniscus appeared intact.  The posterior horn of the 
medial meniscus showed an oblique tear extending into the 
inferior surface.  No free fragments were seen.  

A private medical record, dated June 1996, revealed mild 
synovitis in the left knee.

The VA examined the veteran in September 1996.  The 
neurologic examination showed that he was awake, alert and 
oriented to time, place, person and objects and his speech 
and language were normal.  Cranial nerves II-XII were intact 
on individual testing and his pupils were equal round and 
reactive to light and accommodation.  Extraocular movement 
and facial sensation were intact.  The veteran's pupils 
visual fields were full to confrontation and there were no 
nystagmus.  Optokinetic nystagmus was normal and his face was 
symmetric.  Hearing was intact to finger rub bilaterally and 
the veteran's palate elevated bilaterally.  Shrug and gag 
were good and his tongue was midline.  Motor strength was 
normal throughout with normal tone and bulk.  The veteran had 
occasional give way weakness.  Pinprick, light touch, 
vibration and proprioception were intact throughout.  
Reflexes were somewhat diminished throughout.  The veteran's 
toes were downgoing bilaterally.  Cerebella: finger, nose, 
finger, heel knee shin and rapid alternating movements were 
intact bilaterally.  His gait was narrowed based and normal.  

Examination of the veteran's knee revealed that there was no 
swelling, deformity, subluxation, lateral instability, non-
union, loose motion, malunion or atrophy.  Flexion was to 120 
degrees and extension was to 180 degrees.  The diagnosis was 
a history of a torn meniscus of the left knee.  

VA outpatient treatment records, dated January 1999 to 
February 2000, showed that the veteran was seen in neurology 
for complaints of headaches.  In April 1999 the assessment 
was chronic daily headaches secondary to overuse of 
medication.  The veteran reported chronic daily headaches in 
August 1999 and October 1999.  

The VA examined the veteran in July 1999.  He described his 
headaches as bifrontal, associated with nausea, but no 
vomiting.  But he did not describe an aura or visual 
phenomenon occurring during the headaches.  The headaches 
typically lasted several hours, being relieved by medication.  
The headaches were associated with phonophobia, but not 
photophobia.  The headache frequency varied from two to four 
per week and typically occurred later in the day following 
his return from work.  

The neurological examination revealed that his mental status 
was alert and oriented to time, place and person.  His 
language was fluent and appropriate.  Cranial nerves showed 
the pupils to be equal, round and reactive to light.  Discs 
were sharp bilaterally and his visual fields were full to 
confrontation.  The veteran's face was symmetric with normal 
sensation of extraocular movements intact.  His tongue and 
palate were midline.  The motor examination showed normal 
tone and bulk.  Power was average throughout.  No involuntary 
movements were noted.  Sensation was intact bilaterally 
symmetrically.  Coordination showed normal finger-nose-finger 
and rapid alternating movements.  Deep tendon reflexes were 
average at the biceps and patella.  The veteran's gait was 
normal.  The diagnosis was migraine without aura.  

The joints examination showed was some evidence of painful 
motion, slight weakness, and tenderness of the left knee.  
However, there was no edema, effusion, instability, redness, 
heat abnormal movement, or guarding.  The veteran's gait was 
fair and he did not use a cane or appliance.  Flexion was to 
108 degrees and extension was to 0 degrees.  Stability was 
fair.  The diagnosis was arthralgia of the left knee with 
loss of function due to pain.  

II.  Residuals of a Left Knee Injury

The record reflects that the veteran is service-connected for 
residuals of a left knee injury that has been evaluated under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  Where there is recurrent subluxation, lateral 
instability, or other impairment of a knee, a 10 percent 
evaluation may be assigned where the disability is slight; a 
20 percent evaluation will be assigned for moderate 
disability; and 30 percent for severe disability.  38 C.F.R. 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

After a careful review of the evidence of record it is found 
that an increased evaluation at this time is not justified.  
The evidence does not demonstrate moderate impairment of the 
knee.  There is no evidence of recurrent subluxation or 
lateral instability.  Rather, the objective examinations 
noted that his knee joint was stable and lacked swelling and 
effusion.  The evidence also did not show that flexion was 
limited to 30 degrees or that extension was limited to 15 
degrees, as would be required to warrant a 20 percent 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 or 5261 (2000).  Objective findings showed that flexion 
was between 108 and 135 degrees and extension was between 0 
and 180 degrees.  The evidence did not show functional loss 
due to weakness, fatigability, or incoordination.  Moreover, 
his gait was noted to be normal.  Therefore, it is found that 
the 10 percent evaluation currently assigned adequately 
compensates the veteran for his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected residuals of a left knee 
injury.  

III.  Headaches

The veteran's headaches are rated under Diagnostic Code 8100 
for migraine which provides that migraine headaches, with 
characteristic prostrating attacks averaging one in 2 months 
over several months warrant a 10 percent evaluation.  With 
characteristic prostrating attacks occurring on an average of 
one a month over the last several months warrant a 30 percent 
evaluation.  A 50 percent evaluation, the highest possible, 
is warranted with "very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability."  38 C.F.R. Part 4, DC 8100 (2000).  In sum, 
the applicable rating criteria link the ratings for migraine 
headaches to two elements: severity and frequency.  It is not 
sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.

After a review of the complete record, however, the Board 
must conclude that the facts of this case do not support an 
increased rating.  In essence, the clinical evidence and the 
competent medical evidence of record do not demonstrate the 
presence of headaches productive of prostrating attacks of 
the frequency required to support a rating in excess of 10 
percent.  His neurological examination was consistently 
normal.  Although the veteran reported nausea in July 1999 
the evidence of record does not show that his headaches 
symptoms include vomiting.  In March 1994 there was blurring 
but no nausea or vomiting and some weakness in the leg with 
the headaches.  In April 1999 the assessment was chronic 
daily headaches secondary to overuse of medication.  The July 
1999 VA examination report provided the diagnosis of migraine 
without aura.  The veteran reported chronic daily headaches 
in August 1999 and October 1999.  However, at the July 1999 
VA examination he described headaches, which typically 
occurred later in the day following his return from work.  
Thus, the veteran's headaches have not been shown to 
necessitate a reduction in earning capacity.  

In light of the evidence of record, it is clear that the 
veteran does not have characteristic prostrating attacks 
occurring on an average of one a month over the last several 
months, much less "very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability."  Therefore, the record does not show that 
the veteran's disability produces manifestations that meet or 
more nearly approximate the criteria for a rating in excess 
of the compensation award currently in effect.  As such, the 
evidence presented does not warrant a rating in excess of 10 
percent.  In this regard, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the negative 
evidence is not in a state of equipoise with the positive 
evidence to otherwise provide a basis for a more favorable 
resolution of this question.


ORDER

An increased evaluation for the service-connected residuals 
of a left knee injury is denied.  

An increased evaluation for headaches is denied.


REMAND

In regard to the veteran's claim for entitlement to service 
connection for residuals of a left shoulder injury, this 
claim was previously remanded by the Board so that an opinion 
could be rendered as to whether or not any indicated left 
shoulder disability was etiologically related to the service-
connected neck injury residuals.  Such an opinion was not 
rendered.  Rather, the July 1999 VA examiner opined that the 
shoulder was etiologically related to the veteran's injury.  
The examiner's opinion is not specific as to which of the 
veteran's injuries the diagnosed bilateral shoulder 
arthralgia was etiologically related.  According to Stegall 
v. West, 11 Vet. App. 268 (1998), when a case is remanded by 
either the Court or by the Board, a veteran has, as a matter 
of law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.

With respect to the veteran's claim for entitlement to 
service connection for a cardiovascular disorder, previously 
claimed as a chest pain with high cholesterol and LDH, this 
claim was previously remanded by the Board so that a 
definitive diagnosis could be rendered; if any definitive 
diagnosis of a cardiovascular disorder was found the examiner 
was to render an opinion as to whether the chest pain noted 
in service was an early manifestation of the diagnosed 
disorder.  The examiner was also requested to provide an 
opinion as to whether there was an etiological relationship 
between any diagnosed cardiac disorder and the veteran's 
elevated cholesterol and LDH.  Although the veteran was 
provided a heart examination the examination report was a 
general medical examination report and apparently not 
performed by a cardiovascular specialist.  The impressions 
were history of probable myocardial infarction with 
questionable angina pectoris and borderline high blood 
pressure.  The July 1999 VA examiner did not provide the 
requested opinion.  The examiner stated that the veteran 
should have a cardiology consultation with tests appropriate 
to determine the cause of his history of chest pain as to 
coronary origin.  Again, the instructions of the previous 
remand were not fully complied with; such compliance must be 
ensured prior to a final determination of the veteran's 
claim.  See Stegall, supra.  

Concerning the veteran's claim for an increased evaluation 
for the service-connected chronic low back pain, this claim 
was previously remanded by the Board so that an orthopedic 
examination could be conducted.  The examiner was asked to 
indicate in the examination report that she/he has reviewed 
the claims folder.  An examination should include a review of 
"the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121 (1991), which 
required that the records of prior treatment be taken into 
account at the time of an evaluation.  See also VAOPGCPREC 
20-95 (July 14, 1995).  However, the April 2000 VA examiner 
did not indicate that the claims folder was reviewed.  See 
Stegall, supra. 

Accordingly, this case will be REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  This examiner should 
render an opinion as to whether any left 
shoulder disability identified is 
etiologically related to the service-
connected neck injury residuals.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

2.  The RO should afford the veteran a 
complete VA cardiovascular examination.  
The examiner should render an opinion as 
to whether the chest pain and elevated 
cholesterol and LDH noted in service were 
early manifestations of the currently 
diagnosed coronary artery insufficiency.  
All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  The April 2000 VA examiner must be 
provided the claims folder, so that the 
veteran's entire medical history can be 
taken into consideration in assessing the 
severity of his service-connected chronic 
low back pain, and the examiner is asked 
to indicate in the examination report 
that the file has been reviewed.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


